ICJ_166_ConventionTerrorismFinancingCERD_UKR_RUS_2017-04-19_ORD_01_NA_02_EN.txt. 150




                   DECLARATION OF JUDGE TOMKA



   Order on provisional measures — Scope of the first measure ordered —
Insufficient attention paid to reasons underlying decisions of the Supreme Court of
Crimea and the Supreme Court of the Russian Federation — Lack of urgency.


   1. My vote on point 1 of the operative clause calls for some explana-
tion. While I agree that, in view of its obligations under Articles 2 and 5
of the International Convention on the Elimination of All Forms of
Racial Discrimination, the Russian Federation has an obligation to “pur-
sue by all appropriate means . . . a policy of eliminating racial discrimina-
tion” (Art. 2) and to prohibit and eliminate racial discrimination in the
enjoyment of certain rights, such as for instance, the “right to freedom of
peaceful assembly and association” (Art. 5 (d) (ix)), by all Crimean
Tatars, I consider that the Court is going too far when it requires the
Russian Federation to “refrain from maintaining . . . limitations on the
ability of the Crimean Tatar community to conserve . . . the Mejlis”
(para. 106 (1) (a)).

   2. The activities of the Mejlis, the 33-member representative and
executive body of the Crimean Tatar people elected by the Kurultai 1, the
congress of that people, were banned by the Supreme Court of Crimea
on 26 April 2016, on the proposal of the Prosecutor of Crimea, having been
found to be an “extremist organization” that was supporting “extremist
activities”. That decision was appealed to the Supreme Court of the
Russian Federation which, by a judgment dated 29 September 2016,
conﬁrmed the ban. These judgments were brought to the attention of this
Court which, however, remains silent about their content, thus raising a
question whether it paid any attention to these judicial decisions.
The measure now indicated by this Court under point 1 of the operative
clause can be read as requiring the Russian Federation to lift or at least
suspend the existing ban on the activities of the Mejlis. This raises some
concerns.
   3. First, the Russian Federation pointed out during the hearings that
the judgment of the Supreme Court of Crimea provided a number of rea-
sons said to justify the decision to ban the activities of the Mejlis. The
Supreme Court made reference to statements made by leaders of the
    1 Ukraine uses this transcription of the name of the body, the Russian Federation refers

to it as the Qurultay, like the oﬃcial website of the Mejlis of the Crimean Tatar People. As
the Court refers in this Order to Kurultai, I follow it in using that term.


50

151        application of the icsft and cerd (decl. tomka)

Mejlis encouraging “a full-scale military conﬂict with Russia”, the decla-
ration of “a state of war with Russia”, and urging preparation for “open
war” with it. These statements were not disowned by the Mejlis. The lead-
ers of the Mejlis were also involved in organizing a blockade of freight
transportation of goods to Crimea. The Mejlis leaders urged Ukraine to
stop any trade with, and any supply, including electricity, to Crimea.
According to the Supreme Court of Crimea, the Mejlis also participated
in November and December 2015 in the organization of a blockade pre-
venting the speedy repair of electricity transmission lines from Ukraine
to Crimea, destroyed by an explosion in November 2015, thus causing
the disruption of power supply to vital infrastructure and households in
Crimea for several weeks in the winter period. Those reasons were con-
ﬁrmed in the appellate decision of the Supreme Court of the Russian
Federation. Moreover, certain reports from international organizations
appear to conﬁrm that at least certain of these activities have taken place.
The Russian Federation submitted that “[i]n the light of this evidence, it
is diﬃcult to argue that Russia was not manifestly entitled to ban the
Mejlis and to take the necessary steps to protect public order.”

   4. It is not appropriate at the provisional measures stage to reach any
ﬁrm conclusion on these issues. However, I am concerned with the cava-
lier approach of the Court in requiring the Russian Federation to alter
the decision adopted by a judicial body, and aﬃrmed on appeal by its
highest judicial authority, without any consideration having been given to
these issues. This Court does not act as a court of appeal from national
courts and should not simply overturn the decisions of such courts, in
particular at the provisional measures stage (cf. LaGrand (Germany v.
United States of America), Judgment, I.C.J. Reports 2001, p. 486,
para. 52).

   5. It has to be noted that the purpose of the International Convention
on the Elimination of All Forms of Racial Discrimination is to guarantee
the equality of all human beings in rights by prohibiting and eliminating
racial discrimination in the enjoyment of civil, political, economic, social
and cultural rights. These rights as such are recognized in other interna-
tional instruments, such as the International Covenant on Civil and Polit-
ical Rights and the International Covenant on Economic, Social and
Cultural Rights. These rights are, however, not unlimited. For instance,
restrictions can be imposed on the freedom of peaceful assembly and
association under Article 21 (second sentence), and Article 22, para-
graph 2, of the International Covenant on Civil and Political Rights.
Such restrictions can be “imposed in conformity with the law” (Art. 21)
or “prescribed by law” (Art. 22, para. 2) when they are “necessary in a
democratic society in the interests of national security or public safety,
public order (ordre public), the protection of public health or morals or
the protection of the rights and freedoms of others.” What the Interna-
tional Convention on the Elimination of All Forms of Racial Discrimina-

51

152         application of the icsft and cerd (decl. tomka)

tion guarantees is that any such restriction shall not be based on racial
considerations, resulting in racial discrimination. On the other hand, the
International Convention on the Elimination of All Forms of Racial Dis-
crimination does not provide for immunity from such restrictions when
their imposition is necessary for the above-mentioned purposes.
   6. When considering requests for provisional measures the Court is
expected to weigh and balance the respective rights of the parties in light
of their arguments. This has been the practice of the Court in a number
of cases (see, e.g., Questions relating to the Seizure and Detention of
Certain Documents and Data (Timor-Leste v. Australia), Provisional
Measures, Order of 3 March 2014, I.C.J. Reports 2014, pp. 154-155, 157-
158, paras. 33, 36, 42, and 46; Pulp Mills on the River Uruguay (Argentina
v. Uruguay), Provisional Measures, Order of 13 July 2006, I.C.J. Reports
2006, pp. 130-131, paras. 66 and 67; Passage through the Great Belt (Fin-
land v. Denmark), Provisional Measures, Order of 29 July 1991, I.C.J.
Reports 1991, p. 16, para. 16; Fisheries Jurisdiction (United Kingdom v.
Iceland), Interim Protection, Order of 17 August 1972, I.C.J. Reports
1972, pp. 16-17, paras. 22-24). Recent jurisprudence of the International
Tribunal for the Law of the Sea provides another example of this exercise
(see Delimitation of the Maritime Boundary in the Atlantic Ocean (Ghana/
Côte d’Ivoire), Provisional Measures, Order of 25 April 2015, ITLOS
Reports 2015, pp. 164-165, paras. 96, 99-102). As Judge Abraham has
opined

      “[w]hen acting on a request for the indication of provisional measures,
      the Court is necessarily faced with conﬂicting rights (or alleged rights),
      those claimed by the two parties, and it cannot avoid weighing those
      rights against each other. On one side stands (stand) the right (rights)
      asserted by the requesting party, which it claims to be under threat
      and for which it seeks provisional protection, and on the other the
      right(s) of the opposing party, consisting at a minimum in every case
      of the fundamental right of each and every sovereign entity to act as
      it chooses provided that its actions are not in breach of international
      law. Yet the measure sought by the ﬁrst party from the Court often
      — as in the present case — consists of enjoining the other party to
      take an action which it does not wish to take or to refrain — tem-
      porarily — from taking an action which it wishes, and indeed
      intended, to take. In issuing such injunctions, the Court necessarily
      encroaches upon the respondent’s sovereign rights, circumscribing
      their exercise.” (Pulp Mills on the River Uruguay (Argentina v.
      Uruguay), Provisional Measures, Order of 13 July 2006, I.C.J.
      Reports 2006, separate opinion of Judge Abraham, p. 139, para. 6.)

   7. There is a dispute between the Parties as far as sovereignty over
Crimea is concerned. The Court cannot rule on this matter as it is beyond
its jurisdiction and Ukraine, knowing the limits of the Court’s jurisdiction

52

153             application of the icsft and cerd (decl. tomka)

ratione materiae, has not asked the Court to make any pronouncement on
this highly contested issue. What is, however, not disputed is the fact that
the Russian Federation exercises control and jurisdiction over Crimea.
Both Parties are in agreement that the International Convention on the
Elimination of All Forms of Racial Discrimination is applicable to
Crimea and the Russian Federation has obligations thereunder as far as
people in that territory are concerned. Whatever is the legal basis for the
exercise of control and jurisdiction in the territory of Crimea by the
Russian Federation and the applicability of the International Convention
on the Elimination of All Forms of Racial Discrimination, the Russian
Federation must be able to take measures necessary to ensure public
order and safety. This, in my view, needs to be taken into account when
considering what kind of measures should be indicated by the Court in
the present case.
   8. Moreover, one of the requirements for the Court to order provi-
sional measures is that it be satisﬁed that there is urgency, in the sense of
there being “a real and imminent risk that irreparable prejudice will be
caused to the rights in dispute before the Court gives its ﬁnal decision”
(Questions relating to the Seizure and Detention of Certain Documents and
Data (Timor-Leste v. Australia), Provisional Measures, Order of 3 March
2014, I.C.J. Reports 2014, p. 154, para. 32, emphasis added). While the
Court has once again articulated this requirement, explaining urgency as
there being “a real and imminent risk that irreparable prejudice will be
caused to the rights in dispute” (Order, para. 89, emphasis added), it
applies it in a rather “loose” way. It, ﬁrst, states that various “rights
stipulated in Article 5, paragraphs (c), (d) and (e) of [the International
Convention on the Elimination of All Forms of Racial Discrimination]
are of such a nature that prejudice to them is capable of causing irrepa-
rable harm” (ibid., para. 96, emphasis added), in order then to conclude
that it considers that there is an imminent risk that the acts, described
earlier in the Order, “could lead to irreparable prejudice to the rights
invoked by Ukraine” (ibid., para. 98, emphasis added). I am not con-
vinced that such requirement of urgency has been shown to exist in the
case at hand.

   9. The claims made by Ukraine are likely to be adjudicated within the
next four years. It may be noted that the Russian Federation has pre-
sented evidence that there are a number of other organizations of Crimean
Tatars in Crimea. Whether or not they have “the same degree of repre-
sentativeness and legitimacy as the Mejlis” (see ibid., para. 97), Ukraine
does not deny that these organizations exist, and they appear to be in a
position to advance the interests of the Crimean Tatars to at least some
extent during the intervening period. Moreover, the Kurultai, which
elected the Mejlis and which constitutes the highest assembly of Crimean
Tatars, has not been, according to the Russian Federation, prohibited 2.
     2   This statement was not contradicted during the hearing by Ukraine.

53

154       application of the icsft and cerd (decl. tomka)

According to information in the public domain, it appears that the ban
on the activities of the Mejlis has now, some six months after the ﬁnal
decision of the Supreme Court of the Russian Federation, been chal-
lenged before the European Court of Human Rights as involving the
alleged violation of several provisions in the 1950 Convention for the
Protection of Human Rights and Fundamental Freedoms.


  10. For the above reasons, I am of the view that the ﬁrst measure indi-
cated by the Court is, in the circumstances, inappropriate, while I agree
that the obligations of the Russian Federation under the International
Convention on the Elimination of All Forms of Racial Discrimination
remain unaﬀected.

                                               (Signed) Peter Tomka.




54

